NORRIS, Judge,
specially concurring:
¶ 48 The first pivotal issue in this appeal is whether the AAG had standing to sue MCCCD for the declaratory and injunctive relief it requested. See supra ¶7.1 agree with the majority the AAG had standing to pursue the requested declaratory and injunctive relief against MCCCD. Thus, I concur in the majority’s decision at ¶¶ 7-11.
¶ 49 The second pivotal issue in this appeal is whether MCCCD may offer in-state tuition to DACA recipients who otherwise meet admission requirements. Following the AAG’s lead, the majority resolves this issue by principally focusing on two federal statutes, 8 U.S.C. § 1621, enacted as part of the Personal Responsibility and Work Opportunity Reconciliation Act, and 8 U.S.C. § 1623, enacted as part of the Illegal Immigration Reform and Immigrant Responsibility Act. Subject to specified exceptions not relevant here, see 8 U.S.C. § 1621(b), 8 U.S.C. § 1621(a) prohibits aliens who do not meet certain requirements from being eligible for a variety of state or local public benefits, defined to arguably include in-state tuition.15 Section 1621(d), however, allows a state to grant these benefits to an alien “not lawfully present in the United States” if it affirmatively provides for such eligibility through a state law enacted after August 22, 1996. Section 1623(a) goes one step further, and directly addresses when a state may provide a “post-secondary education benefit” to “an alien not lawfully present in the United States.” See infra ¶56.
¶ 50 In my view, whether MCCCD may offer in-state tuition to DACA recipients who otherwise meet admission requirements is not controlled by either 8 U.S.C. § 1621(a) or 8 U.S.C. § 1623(a), but instead by two Arizona statutes, A.R.S. § 15-1803(B) and AR.S. § 15-1825(A), enacted by the voters as part of Proposition 300. Under these statutes, DACA recipients are not eligible for instate tuition. Accordingly, although I agree with the majority that MCCCD was not entitled to offer DACA recipients in-state tuition, I do not join in the majority’s reasoning.
¶ 51 The third pivotal issue in this appeal is whether the AAG singled out DACA recipients for disparate treatment, as compared to other deferred action recipients, in violation of the Equal Protection Clause of the United States Constitution and federal preemption principles, Athough I also agree with the *341majority’s rejection of the Students’ equal protection and federal preemption arguments, I do so based solely on the record before us. Accordingly, I agree with the result reached, but not the reasoning of, the majority on the equal protection and preemption issues.
A. Proposition 300, A.R.S. § 15-1803(B), A.R.S. § 16-1825CA), and DACA
¶ 52 In 2006, the voters approved Proposition 300. That proposition amended state statutes that governed in-state tuition and financial assistance to individuals enrolled in a publicly funded state university or community college. As approved by the voters, A.R.S. § 15~1803(B) bars a person who is “without lawful immigration status” from being classified as an in-state student at publicly funded state university and community colleges. That section reads as follows:
In accordance with the illegal immigration reform and immigrant responsibility act of 1996 (P.L. 104-208; 110 Stat. 3009), a person who was not a citizen or legal resident of the United States or who is without lawful immigration status is not entitled to classification as an in-state student pursuant to § 16-1802 or entitled to classification as a county resident pursuant to § 15-1802.01.
A.R.S. § 15-1803(B).
¶ 53 Similarly, as approved by the voters, A.R.S. § 15-1825(A) bars a student at a publicly funded state university or community college “without lawful immigration status” from receiving a tuition waiver, fee waiver, tuition assistance, or any other type of financial assistance subsidized or paid in whole or in part with state monies. That section reads as follows:
A person who is not a citizen of the United States, who is without lawful immigration status and who is enrolled as a student at any university under the jurisdiction of the Arizona board of regents or at any community college under the jurisdiction of a community college district in this state is not entitled to tuition waivers, fee waivers, grants, scholarship assistance, financial aid, tuition assistance or any other type of financial assistance that is subsidized or paid in whole or in part with state monies.
A.R.S. § 16-1825(A).
¶ 54 Although the two statutes do not define “lawful immigration status,” neither MCCCD nor the Students have argued the DACA program confers lawful immigration status, that is, an enforceable legal right, to remain in the United States on DACA recipients. Nor, as a matter of law, could they make that argument. Like other deferred action programs, the DACA program is based on the exercise of administrative discretion by immigration officials to defer the removal of a person unlawfully present in the United States. Reno v. Am-Arab Anti-Discrimination Comm., 525 U.S. 471, 483-84 n.8, 119 S.Ct. 936, 943-44 n.8, 142 L.Ed.2d 940 (1999); Ariz. Dream Act Coalition v. Brewer, 757 F.3d 1053, 1058 (9th Cir. 2014) (“Like recipients of other forms of deferred action, DACA recipients enjoy no formal immigration status.”). Although deferred action programs, like the DACA program, are an established feature of the Unites States immigration removal system, acknowledged by the Supreme Court and Congress, Reno, 525 U.S. at 484-85, 119 S.Ct. at 944-45; see, e.g., 8 U.S.C. § 1154 (a)(l)(D)(i)(II), (IV) (providing that certain individuals are “eligible for deferred action”), as the Secretary of the Department of Homeland Security (“DHS”) explained in her memorandum announcing the DACA program, the program “confers no substantive right, immigration status or pathway to citizenship” and “[o]nly the Congress, acting through its legislative authority, can confer these rights,” see supra ¶81.
¶ 55 Although the DACA program does not confer lawful immigration status, that is, an enforceable legal right to remain in the United States, on DACA recipients, DHS considers DACA l’ecipients, like other deferred action recipients, “not to be unlawfully present in the United States because their deferred action is a period of stay authorized by the Attorney General.” Ariz. Dream Act Coalition, 757 F.3d at 1059 (citing authority); see also Ga. Latino All. for Human Rights v. Governor, 691 F.3d 1250, 1258-59 (11th Cir. 2012) (deferred action recipient remains “permissibly” in the United States). And, *342pursuant to DHS regulations, deferred action recipients are authorized to, and indeed must, apply to the United States Citizenship and Immigration Services for an “employment authorization document,” known as an “EAD,” to work in the United States. 8 C.F.R. § 274a.12(c)(14).
¶ 56 Because deferred action programs are well-established under federal immigration law and DHS considers deferred action recipients lawfully present in the United States, MCCCD and the Students successfully argued in the superior court that DACA recipients are eligible for in-state tuition because A.R.S. § 15-1803(B) specifies it is to be construed “in accordance” with 8 U.S.C. § 1623(a), which they argue, links or ties eligibility for in-state tuition to a person’s lawful presence in the United States. Section 8 U.S.C. § 1623(a) reads as follows:
Notwithstanding any other provision of law, an alien who is not lawfully pi-esent in the United States shall not be eligible on the basis of residence within a State (or a political subdivision) for any postsecondary education benefit unless a citizen or national of the United States is eligible for such a benefit (in no less an amount, duration, and scope) without regard to whether the citizen or national is such a resident.
¶ 57 Although MCCCD and the Students have not explicitly argued A.R.S. § 15-1803(B) incorporates by reference 8 U.S.C. § 1623(a), that is the thrust of their argument. To quote MCCCD’s brief on appeal: “[T]he Arizona statute expressly references the federal statute, indicating the intention to interpret one the same way as the other.... For that express statutory cross-reference [in A.R.S. § 15-1803(B) ] to make any sense, the phrase ‘lawful immigration status’ in AR.S. § 16—1803(B) must mean the same thing as ‘lawfully present’ in 8 U.S.C. § 1623[a].” Based solely on the language of U.S.C. § 1623(a) and AR.S, § 15-1803(B), I reject that argument. See generally State v. Thomas, 219 Ariz. 127, 129, ¶ 6, 194 P.3d 394, 396 (2008) (when resolving questions of statutory interpretation, court should first consider the language of the statute as it provides the best and most reliable index of the statute’s meaning) (citations omitted).
¶ 58 On its face, 8 U.S.C. § 1623(a) does not define “lawfully present.” Nevertheless, even if, as MCCCD and the Students argue, 8 U.S.C. § 1623’s reference to “lawfully present” includes a person present in the United States under a deferred action program, the statute does not compel a state to do anything or, of importance here, grant a person lawfully present in the United States any postsecondary education benefit, such as instate tuition. Instead, the statute allows a state to grant any postsecondary education benefit, which would include in-state tuition, to an “alien who is not lawfully present in the United States” based on the alien’s residence within the state if it grants the same benefit to any United States citizen or national, regardless of that person’s residence. Thus, 8 U.S.C. § 1623(a) provides a state with a choice: if a state wants to make aliens who are not lawfully present in the United States eligible for in-state tuition based on residence within the state, then the state must make in-state tuition available to United States citizens or nationals, regardless of their residence.
¶ 59 Because 8 U.S.C. § 1623(a) simply allows a state to decide whether to grant instate tuition to an alien not lawfully present in the United States, A.R.S. § 15-1803(B)’s reference to 8 U.S.C. § 1623(a) amounts to nothing more than an acknowledgement that the federal statute authorizes Arizona to make this decision. In other words, the phrase “[i]n accordance with” simply means “as authorized by” or “pursuant to.” The reference does not place a definitional gloss on or modify the meaning of “without lawful immigration status” as used in AR.S. § 15-1803(B), as MCCCD and the Students essentially argue.
¶ 60 Further, even if there was some ambiguity regarding the meaning of the “in accordance with” reference to 8 U.S.C. § 1623(a) contained in A.R.S. § 15-1803(B), the legislative history surrounding Proposition 300 demonstrates that neither the Legislature that referred Proposition 300 to the voters nor the voters who approved Proposition 300 intended the “in accordance with” reference to give the phrase “lawful immigration status” the same meaning as “lawful presence.” *343The history of what became Proposition 300 and the situation it was designed to address make this crystal clear. See Simpson v. Owens, 207 Ariz. 261, 266, ¶ 12, 86 P.3d 478, 482 (App. 2004) (court must effectuate the intent of those who framed the proposition, and in the case of a referendum, the intent of the electorate that adopted it; if the meaning is not clear, the court will consider the history and purpose of the proposition).
¶ 61 What became Proposition 300 started out in the Forty-Seventh Legislature (First Regular Session 2006) as House Bill 2030 (“HB 2030”). As passed by the Legislature, HB 2030 was, in all respects, identical to Proposition 300. Then-Governor Janet Na-politano vetoed HB 2030. In her May 20, 2006 veto letter, Governor Napolitano explained she believed Arizona laws should not “discourage” high school graduates who had been brought into the United States illegally “as small children by their parents” from contributing to the United States.
¶ 62 Responding to Governor Napolitano’s veto of HB 2030, the Legislature in the next legislative session (Forty-Seventh Legislature, Second Regular Session 2006) passed Senate Concurrent Resolution. 1031 (“SCR 1031”), and referred SCR 1031, which was identical to HB 2030, to the voters. Before the Legislature gave final approval to SCR 1031, the House of Representatives rejected a Senate amendment to SCR 1031 that would have allowed a person without lawful immigration status to be classified as an in-state student for tuition purposes if that person met certain residency and income tax requirements.16 The Legislature’s rejection of this proposed amendment demonstrates that in drafting and referring SCR 1031 to the voters, it deliberately excluded students who did not have lawful immigration status from receiving postsecondary education benefits, including in-state tuition.
¶ 63 Arguments in favor of Proposition 300 contained in the Secretaiy of State’s publicity pamphlet for the 2006 general election further demonstrate Proposition 300 was intended to prevent those without lawful immigration status from having access to in-state tuition or to state subsidized financial assistance. The “for” arguments emphasized that “citizens of foreign countries, who break the law to enter Arizona illegally, are given taxpayer subsidized tuition,” Ariz. Sec’y of State, 2006 Publicity Pamphlet 103 (2006), and, even more tellingly, “Last year ... Governor Napolitano ... VETOED it (HB 2030). Now you have a chance to override the Governor’s veto. We have many needs in Arizona; if we end taxpayer subsidies for illegals, we will save millions of tax dollars that could benefit US citizens.” Id.
¶64 The proponents of Proposition 300 were not alone in recognizing that Proposition 300 was intended to prevent those without lawful immigration status from receiving in-state tuition and state subsidized financial assistance. An opponent of Proposition 300 wrote in the publicity pamphlet that Proposition 300 would “prohibit colleges and community colleges from giving resident status, scholarship assistance, and the like to [students not here legally], fly in the face of our state’s need for an educated workforce to attract new jobs and lay the foundation of our economic future.” Id. at 104. Similarly, another opponent of Proposition 300 wrote:
[S]ome immigrant parents bring their children to the U.S. and the children are here without legal documents.... The mean spirited proponents of Proposition 300 want to end the ability of these children to progress in Arizona’s public higher education system. Proposition 300 will prohibit the granting of in-state resident tuition status to any such person at a Community College or University. A Senate compromise allowing undocumented children to be granted in-state tuition status if the student had been in Arizona for at least six years and if the parents had filed income taxes for those six years was removed in the House.

Id.

¶ 65 Given the wording of A.R.S. § 15-1803(A) and A.R.S. § 15-1825(A), the evolu*344tionary history of Proposition 300, and the “for” and “against” arguments in the publicity pamphlet, the voters were explicitly informed Proposition 300 would bar students without lawful immigration status from receiving in-state tuition and financial assistance subsidized with state monies. To argue otherwise, as MCCCD and the Students have, ignores this reality.
¶ 66 MCCCD and the students also argue “lawful immigration status” in A.R.S. § 15-1803(B) must mean “lawfully present” because Proposition 300 used those two phrases interchangeably. For example, MCCCD and the Students point out A.R.S. § 15-1825(A) bars a person “without lawful immigration status” enrolled as a student at any state university or community college from receiving financial assistance subsidized or paid in whole or in part with state monies, while A.R.S. § 15-1825(B) requires community colleges and universities to report the number of students “not entitled” to such assistance because they are “not lawfully present in the United States.” Thus, MCCCD and the Students argue the “reporting obligation in subsection B must cover the same scope as the prohibition in subsection A for the statute to make any sense,” and, therefore, “lawful immigration status” as used in Proposition 300 must mean the same thing as “lawfully present.” This argument is grounded on an interpretation of Proposition 300 that is at odds with what Proposition 300 was intended to do, In my view, the reverse argument is true—Proposition 300 used the phrase “lawfully present” to refer to a person with, and only with, “lawful immigration status.”
¶ 67 Finally, MCCCD and the Students argue that DACA recipients are entitled to in-state tuition because A.R.S. § 1-502(A)(7) allows a person to submit an EAD to an agency or political subdivision of the state to demonstrate his or her “lawful presence in the United States.” This argument ignores the meaning of “legal immigration status” in A.R.S. § 15-1803(B) and A.R.S. § 15-1826(A) as reflected in Proposition 300’s legislative history. Further, this argument ignores that A.R.S. § 1-502, enacted by the Legislature in 2009, three years after the voters approved Proposition 300, does nothing more than list various documents a person may use to show “lawful presence” in the United States. The statute does not grant a person eligibility for any public benefit such as in-state tuition or state subsidized financial assistance to attend a state university or community college.
¶ 68 For the foregoing reasons, I agree with the majority that under current state law, specifically, A.R.S. § 15-1803(B) and A.R.S. § 15-1825(A), DACA recipients are not eligible for in-state tuition. Accordingly, I do not need to address the AAG’s argument that 8 U.S.C. § 1621(d) bars MCCCD from granting in-state tuition to DACA recipients because Arizona has not affirmatively authorized such a benefit.
B, Equal Protection and Federal Preemption
¶ 69 The Students have asserted the AAG singled out DACA recipients for disparate treatment, as compared to other deferred action recipients, in violation of the Equal Protection Clause of the United States Constitution. Given its ruling on the in-state tuition issue based on its construction of A.R.S. § 15-1803(B), the superior court denied the Students’ claim as moot, although it did note the Students’ claim appeared to have merit. On appeal, the AAG argues we should affirm the superior court’s dismissal of the Students’ equal protection claim because they failed to support that claim with any evidence of such disparate treatment.
¶ 70 I agree with the AAG the Students did not support them equal protection claim with evidence. Therefore, on this record— and only on this record—I agree with the majority the Students failed to present a cognizable equal protection claim.
¶71 The Students also asserted in the superior court that federal law preempted the AAG’s alleged disparate treatment of DACA recipients because by attempting to pi'ohibit DACA recipients, but not other deferred action recipients, from receiving instate tuition, the AAG was treating DACA recipients as a sub-class of aliens even though DACA recipients, like other deferred action recipients, are lawfully present in the United States. Although the superior court *345did rule on this argument, the AAG asks us to “dismiss” this claim.
¶ 72 As noted above, the Students presented no evidence of disparate treatment. Further, the Students’ preemption argument is grounded on interpreting A.R.S. § 15-1803(B) as incorporating by reference 8 U.S.C. § 1623(a) and construing 8 U.S.C. § 1623(a) as requiring a state to confer post-secondary education benefits on individuals who are lawfully present in the United States—arguments I reject. Therefore, I agree with the majority that the Students failed to present a cognizable federal preemption claim.
¶73 I acknowledge the sincerity of the arguments of MCCCD and the Students, and the force of the policy reasons that caused Arizonans to speak out against Proposition 300. Nevertheless, for the foregoing reasons, I agree with the majority that MCCCD was not authorized by state law to offer in-state tuition to DACA recipients. As explained above, I also concur in ¶¶ 7-11 of the majority’s decision, and join in the conclusions reached by, but not the reasoning of, the majority on the equal protection and preemption issues.

. Section 1621 (c)(1)(b) broadly defines "state or local public benefit” as "any retirement, welfare, health, disability, public or assisted housing, postsecondary education, food assistance, unemployment benefit, or any other similar benefit for which payments or assistance are provided to an individual ... by an agency of a State or local government or by appropriated funds of a State or local government.” Not all courts agree that in-state tuition constitutes a postsecondary education benefit under this definition,' Compare Martinez v, The Regents of the Univ. of Cal., 50 Cal.4th 1277, 117 Cal.Rptr.3d 359, 241 P.3d 855, 866-69 (2010) (implicitly recognizing that California statute exempting "unlawful aliens" from paying nonresident tuition at California state colleges and universities under certain circumstances provides a postsecondaiy education benefit under 8 U.S.C. § 1621(c)(1)(b)), with Equal Access Educ. v. Merten, 305 F.Supp.2d 585, 605 (E.D. Va, 2004) (Personal Responsibility and Work Opportunity Reconciliation Act addresses only postsecondary monetary assistance paid to students or their households, not admission to college or university).


. These conditions required the person to have attended a state public school for at least six years, to have graduated from a state public high school, and to have a parent who had filed an income tax return in Arizona for the six taxable years preceding the person's enrollment in a state university or community college.